 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDPageLine58710Strike"wanted to"and insert"had" and in the same line strike"interview"and substitute"interviewed."59316Strike"sixth"and substitute "six."59318Strike "not."60325Strike"beside"and substitute"The side."6042Strike "on."6081Strike"467" and substitute "648."61819Strike"parents of the" and substitute"parent."63724Strike"in" and substitute"at the."64423Strike"substance"and substitute"substantive"and in the sameline strike the period after"case"and substitute a comma.64425Strike the period after "Respondent"and substitute a comma.64813Strike. "has been entered"and substitute"is pending."65011Insert"going" after "was."65113Strike"your" and substitute "the."65120Strike "and."Volume 765412Strike"the," the first word in the line.65414Strike"has" and substitute "had "65513Strike "where,"the first word in the line,and substitute"that"in the same line strike"a" and substitute"such," and strike"testified"and substitute"testify."66221Insert "which"after theword "made."6648Strike"bar" and substitute "box."ARCADE MANUFACTURING DIVISION OF ROCKWELL MANUFACTURINGCOMPANYandDISTRICT No. 101, INTERNATIONAL ASSOCIATION OFMACHINISTS, PETITIONER.Case No. 13-RC-1897. September 10,1951Decision and Direction of ElectionUpon a, petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Herman J. DeKoven, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Herzog and Members Houston andReynolds].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certainemployees of the Employer.96 NLRB No. 8. ARCADE MANUFACTURING DIVISION1173.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section4.The Petitioner seeks to merge a single timekeeper into the pro-'duction and maintenance unit which it currently represents at theEmployer's Freeport, Illinois, plant.The Employer asserts that itstimekeeper is an office clerical employee and, accordingly, shouldnot be, added to the existing production and maintenance unit fromwhich he has been excluded in the past.Since 1937 the Employer, or its predecessor, has recognized thePetitioner as the exclusive bargaining representative of its productionand maintenance employees consisting of all tool makers, die andgauge makers, electricians, maintenance mechanics, production ma-chinists, packers, welders, inspectors, specialists, semiskilled and un-skilled workers at the Freeport plant, excluding office workers, clericalemployees, foundry employees, cleaning and grinding workers onfoundry work, employees in the polishing and plating departmentand all supervisors?The most recent contract covering these em-ployees became effective on July 1, 1950, for a period of 1 year.Atthe time of the hearing, the parties were engaged in the negotiationof a new agreement which would supplant the 1950 contract.The,Petitioner does not seek an election and certification in the historicalbargaining unit.The timekeeper, the only employee in this classification in the plant,collects and records information concerning the working hours andthe amount of individual piecework production of the plant workers.He has frequent contact with the production and maintenance employ-ees while performing his duties.Although the timekeeper is underthe immediate supervision of the cost accountant in the main office,lie is quartered in a plant office located adjacent to the production areaabout 150 to 200 feet from the general office.Unlike the office em-ployees who are paid on a salary basis, the timekeeper is paid at anhourly rate in the same manner as the production and maintenanceemployees.He also punches a time clock, and works approximatelythe same number of hours as the latter.As it is clear that the timekeeper is a plant clerical employee, wefind, in accordance with the Board's well-established policy, that hemay be represented as a part of the existing bargaining unit if he sodesires 21The foundryworkers and the polishing and platingdepartmentemployeesare currentlyrepresentedby other labororganizations under separatebargainingagreements.2Northwest Engineering Company,73NLRB40;Goodman Manufacturing Company,93NLRB 1001; andFosterWheeler Corporation,94 NLRB 211.Cf.Waterous Company,92 NLRB 76.974176-52-vol. 96-9 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe shall therefore direct that a self-determination election be heldin a voting group composed of the timekeeper in the Employer'sFreeport plant, excluding all other employees and supervisors.3 Ifhe votes for the Petitioner, he will be taken to have indicated his de-sire to be included in the production and maintenance unit currentlyrepresented by the Petitioner.[Text of Direction of Election omitted from publication in thisvolume.]SCf.Southwestern Sales Corporation(Radio Station KVOO),92 NLRB 936.CONSTRUCTIONAND GENERAL LABORERS UNION, LOCAL320,AFFILIATEDWITHINTERNATIONALHODCARRIERS,BUILDINGAND COMMONLABORERSUNION OF AMERICA, AFL, AND R. L. SLATER,ITS OFFICERAND AGENTandJAMES FELLOWSandEDWARDF.WILSON.CasesNos. 36-CB-42and 36-CB-43.September 10, 1951Decision and OrderOn May 15, 1951, Trial Examiner William E. Spencer issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engaging in certain unfairlabor practices and recommending that they be orderedto cease anddesist therefrom and .take certain affirmative action, as set forth inthe copy of the Intermediate Report attached hereto.Thereafterthe Respondents filed exceptions to the Intermediate Report and asupporting brief.The Board 1 has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in thecase and hereby adopts the findings, conclusions, and recommendationsof the Trial Examiner.21.The Trial Examiner found, and we agree, that the Respondentviolated Section 8 (b) (2) and (1) (A) of the Act by causing the Com-1Pursuant to the provisions of Section3 (b) of the Act, the Boardhas delegated itspowersin respectto thiscaseto a three-memberpanel [MembersHouston, Reynolds, andStyles];2The Respondent excepts tothe TrialExaminer's characterization of the Company as a"multistate enterprise,"in connectionwith his jurisdictionalfindings.Whether or not theCompany is a multistate enterprisewithin themeaning ofthat term asused in prior Boarddecisions,we find,in view ofthe fact that during 1949 the Company performedservicesoutside the State-of Oregon exceeding$25,000 In value,that it would effectuatethe policiesof the Actto assert jurisdiction in this case.SeeStanislaus Implement and HardwareCompany, Limited,91 NLRB 618;StarrettBros. and Eken,Inc.,92 NLRB 1757.96 NLRB N'o. 12.